DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 9 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 01/08/2021)

With respect to claim 1 the prior art discloses A solid-state imaging element comprising: 
a first well that contains an impurity having a polarity identical to a polarity of an impurity in a substrate.

Prior art Takahashi US 2018/0175983 discloses an imager with a well impurity with the same polarity as the substrate. However, the prior art does not teach or fairly suggest a second well that contains an impurity having a polarity identical to the polarity of the impurity in the substrate and that is disposed adjacent to the first well; 
a first circuit that is disposed on the first well and generates noise in a predetermined period; 
and a second circuit that is disposed on the second well and generates noise in a period different from the predetermined period.

With respect to claim 9 the prior art discloses An imaging device comprising: 
a first well that contains an impurity having a polarity identical to a polarity of an impurity in a substrate.

Prior art Takahashi US 2018/0175983 discloses an imager with a well impurity with the same polarity as the substrate. However, the prior art does not teach or fairly suggest a second well that contains an impurity having a polarity identical to the polarity of the impurity in the substrate and that is disposed adjacent to the first well; 
a first circuit that is disposed on the first well and generates noise in a predetermined period; 
a second circuit that is disposed in the second well and generates noise in a period different from the predetermined period; 
and a pixel circuit that generates a predetermined analog signal by photoelectric conversion and supplies the generated predetermined analog signal to the first circuit.

Dependent claims 2 - 8 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696